DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FORCE SENSOR HAVING FIRST AND SECOND CIRCUIT BOARD ARRANGEMENTS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 20170176278 A1).
In regards to claim 1, Chen et al teaches a force sensor (400, i.e. an overmolded stress-isolated pressure sensor) comprising: a sensing element (201, i.e. pressure sensor element) having a top surface (211) and a bottom surface opposite to each other (Figure 4A) and having a sensing portion (201) wherein the sensing portion (201) is 
In regards to claim 2, Chen et al teaches wherein the sensing element (201) and the at least one second circuit board (412) are located at a same side of the first circuit board (208) (Figure 4B). 
In regards to claim 3, Chen et al teaches wherein the at least one second circuit board (412) surrounds the sensing element (201) (i.e. the PCB (412) includes the through-vias (408), which is connected by the solder (410), that surrounds the sensing element (201) as seen Figure 4B; Paragraph 0028). 
In regards to claim 4, Chen et al teaches further comprising a first gel material (404), wherein the first gel material (404) is filled between the first circuit board (208), the at least one second circuit board (412) and the sensing element (201), and covers the sensing element (201) (Paragraph 0028; Figures 4A & 4B). 

In regards to claim 9, Chen et al teaches wherein the first circuit board (208) has a first circuit, and is electrically connected to the sensing element (201) through the first circuit (208), the at least one second circuit board (412) has a second circuit, one end of the second circuit (412) is connected to the first circuit, and another end of the second circuit (412) extends to an end of the at least one second circuit board (412) to construct an electrical contact (408, i.e. through-vias) (Paragraph 0028; Figure 4B). 
In regards to claim 10, Chen et al teaches further comprising a signal processing unit (320, i.e. Wheatstone bridge circuit), wherein the signal processing unit (320) is arranged on the first circuit board (208) and is electrically connected to the sensing element (201) through the first circuit board (208) (Paragraphs 0024 & 0026). 

Allowable Subject Matter
Claims 5, 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Examiner’s opinion in regards to claim 5, Chen et al teaches a force sensor (400, i.e. an overmolded stress-isolated pressure sensor) comprising: a sensing element (201, i.e. pressure sensor element) having a top surface (211) and a bottom surface opposite to each other (Figure 4A) and having a sensing portion (201) wherein the sensing portion (201) is located at the top surface (211) (Paragraph 0027); a first circuit board (208, i.e. suspender which performs functions: supporting the diaphragm (206), providing stress isolation, and providing a conductive signal path to and from the piezoresistors (304)) disposed on the top surface (211) and electrically connected (wherein the bond (215) electrically connected the diaphragm (206) of the sensing element (201); Paragraph 0026; Figure 4A) to the sensing element (201) (Paragraph 0026).
However Chen et al does not teach the structural limitations of the force sensor further comprising a second gel material wherein the first circuit board has an opening, the sensing portion being aligned with the opening, the second gel material being at least partially disposed in the opening and covers the sensing portion, and the second gel material being adapted to receive the external force in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).  The remaining claim 6 is allowed due to their dependency.
In Examiner’s opinion in regards to claim 8, Chen et al teaches a force sensor (400, i.e. an overmolded stress-isolated pressure sensor) comprising: a sensing element (201, i.e. pressure sensor element) having a top surface (211) and a bottom surface opposite to each other (Figure 4A) and having a sensing portion (201) wherein 
However Chen et al does not teach the structural limitations of the force sensor further comprising at least one third gel material wherein the third gel material surrounds the at least one conductive bump in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckhardt et al (US 20100100052 A1) – Differential Force Sensor
Vaganov (US 8350345 B2) - Three-dimensional input control device
Wade et al (US 10481024 B2) - Pressure sensor assembly including a cured elastomeric force transmitting member
Tung et al (US 10067014 B1) – Force Sensor
Kusanale et al (US 9945747 B1) - Gel filled port pressure sensor for robust media sealing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856